NUMBER 13-09-00235-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: AMERICARE NURSING SERVICES, INC.
AND MARTHA ARANGO




On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Benavides

Per Curiam Memorandum Opinion (1)


 Relators, Americare Nursing Services, Inc. and Martha Arango, filed a petition for
writ of mandamus and motion for emergency relief in the above cause on April 24, 2009. 
On April 24, 2009, the Court entered an order granting emergency relief in the form of a
stay and further requested a response to be filed by the real parties in interest, Andrea
Davila and Antonio Davila.  Such response was duly filed on May 11, 2009. 
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relators have not shown themselves
entitled to the relief sought.  Accordingly, the stay previously imposed by this Court is
LIFTED.  See Tex. R. App. P. 52.10(b) ("Unless vacated or modified, an order granting
temporary relief is effective until the case is finally decided.").  The petition for writ of
mandamus is DENIED.  See id. 52.8(a).
 

								PER CURIAM


Memorandum Opinion delivered and filed
this 14th day of May, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).